DETAILED ACTION
Information Disclosure Statement


1.	The information disclosure statement filed 9/23/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following deficiencies:
The references that are lined through on the IDS  listed under Non-Patent Literature Documents fail to identify a date as required under 37 CFR 1.98 (b)(5).  
A legible copy of the Foreign Patent Documents were not provided in the current application nor in the Parent application file (US application 11,379,171; Patent No. 10,586,282). as required under 37 CFR 1.98 (a)(2)(i).  

The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s)  2 to illustrate, the limitations of receive, from a first trader of a group of traders, a first order to buy a financial instrument that represents a contestant in a contest associated with a television show, wherein the first trader is associated with a first account of virtual electronic currency; receive, from a second trader of the group of traders, a second order to sell the financial instrument, wherein the second trader is associated with a second account of virtual electronic currency; during a course of the contest: receive at least one of a result associated with a stage of the contest and a performance of the contestant in the contest; determine a price of the financial instrument based at least in part on the first order, the second order, and the at least one of the result; execute a trade at the determined price; determine an updated price of the financial instrument if the contestant loses the contest, in which determining the updated price comprises: reducing the price of the financial instrument to zero if the contestant loses the contest; and determine whether to temporarily halt trading of the financial instrument during a particular portion of the contest, in which the particular portion of the contest is an episode of the television show, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for an improved automated securities virtual trading system which lessens price volatility of derivative financial instruments traded in narrow markets through trading of a derivative financial instrument that represents a contestant in a contest, which is a fundamental economic practice (including hedging, mitigating risk). The mere nominal recitation of at least one generic processor and at least one memory that stores at least one of a first order and second order and that stores instructions which when executed by the at least one processor, direct the processor to perform the claimed steps and functions, and receiving data over a communication network, do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— at least one generic processor and at least one memory that stores at least one of a first order and second order and that stores instructions which when executed by the at least one processor, direct the processor to perform the claimed steps and functions and  a communications network.  The processor, memory and communications network are recited at a high-level or generality (i.e., as a generic processor performing a generic computer functions of receiving an order to buy a financial instrument and receiving a second order to sell a financial instrument over the communications network, determining a price of the financial instrument based at least in part on the first and second order and at least one or a result associated with a stage of a contest and performance of a contestant, execute a trade at the determined price, determining an updated price of the financial instrument if the contestant loses the contest, reducing the price of the financial instrument if contestant loses the contest in which determining the updated price comprises reducing the price of the financial instrument to zero if the contestant loses and determine whether to temporarily halt trading of the financial instrument during an episode of the television show) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one generic processor at least one memory that stores at least one of a first order and second order and that stores instructions which when executed by the at least one processor, direct the processor to perform the claimed steps and functions, and receiving data over a communications network amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Dependent claims 3-15, 17-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 2-21 is/are ineligible.
Response to Arguments
3.	Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. 
On pages 8-11 of the Remarks, Applicants contend that the claims are not directed to an abstract idea and under PTO guidance do not fall into one of the groupings of abstract ideas. The Examiner respectfully disagrees.
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  
Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  at least one generic processor and at least one memory that stores at least one of a first order and second order and that stores instructions which when executed by the at least one processor, direct the processor to perform the claimed steps and functions and  a communications network,  the claims recite abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 2—i.e., the “receiving of trade orders,” “receiving a result associated with a stage of the contest,“ “determining a price,” “executing a trade,” “determining an updated price,” “reducing a price,” and “determining whether to temporarily halt trading during an episode of the television show.”  These steps describe trading of orders, executing a trade, determining prices and halting trading based on an the stage of a contest and performance of a contestant in the contest of a television show.  The Specification describes that the claimed invention allows for an improved automated securities virtual trading system which lessens price volatility of derivative financial instruments traded in narrow markets through trading of a derivative financial instrument that represents a contestant in a contest associated with a television show-(see pages 3-4 of the Specification), which is a fundamental economic practice (including hedging, mitigating risk).   The Examiner’s approach here is consistent with USPTO guidance.  
On pages 11-13, Applicants argue that the claims recite elements or a combination of elements which “integrate the exception into a practical application of the exception.”  The Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f) as is the case here.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory storing instructions that when executed by at least one processor to perform the claimed method steps and system functions, and receiving data over a communications network.  The processor, memory and communications network are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.
On page 13 of the Remarks, Applicants contend that the claimed features help improve computer performance, which helps control activity over a communication network and control computer workload including computer resources such as memory, processor, and network resources such as network bandwidth. This argument is not persuasive because the argued improvement in computer performance and capability comes from the capabilities of a general-purpose computer that includes a processor, rather than the claimed method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)(“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).
On page 13 of the Remarks, Applicants contend that the present claims are similar to those found in Bascom, Amdocs, and DDR Holdings and therefore recite and inventive concept and add something significantly more to an abstract idea.  The Examiner respectfully disagrees.
Regarding the suggestion that the claims at issue are analogous to those found in the DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014), the patent claims in the instant application do not address problems unique to the Internet.  In DDR, the claims address a business challenge (retaining website visitors), it is a challenge particular to the Internet. In particular, the court said that “these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”  The court concluded that “instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to t[a] hybrid web page that presents product information from the third-party and visual ‘look and feel’ elements from the host website. When the limitations of the … patent’s asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional ‘use of the Internet.’”  The DDR claims “do not broadly and generically claim ‘use of the Internet’ to achieve the desired result, but instead “specify how interactions with the Internet are manipulated to yield a desired result.” Id.  at 1258.  Claims that specify how to overcome a technological challenge are eligible.  The claims here do not solve a technological problem with a technological solution. 	
The applicant argues that the claimed invention is similar to the claims found in Bascom.  The Examiner respectfully disagrees.  In Bascom, the court found that the claims were directed to an abstract idea under step one. Id. at 1347-49.  Under step two, the court found that the limitation of the claims, taken individually, recited a generic computer, network, and Internet components which were not inventive themselves.  Id. at 1349-52.  However, the court found that the ordered combination of these limitations provided the requisite inventive concept.  Id.  The claimed and described inventive concept was the “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.”  Id. at 1350.  The design permitted the filtering tool to have “both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server.”  Id.  This was not customary or generic, and the claims did not preempt all ways of filtering content on the Internet—instead, the patent claimed and explained how a particular arrangement of elements was a “technical improvement over prior art ways of filtering such content.”  Id. The court thus distinguished ineligible “abstract-idea-based solutions[s] implemented with generic technical components in a conventional way” from the eligible “technology-based solution” and software based invention[] that improve[s] the performance of the computer system itself.”” Id. at 1351 (citation omitted). 
The claims in the instant application do not require an arguably inventive distribution of functionality within a network. The claims in this application specify “receiving of trade orders,” “receiving a result associated with a stage of the contest,“ “determining a price,” “executing a trade,” “determining an updated price,” “reducing a price,” and “determining whether to temporarily halt trading during an episode of the television show,” but they do not include any requirement for performing the claimed functions by use of anything but entirely generic technology.	
Regarding the argument that the claims at issue are analogous to those found in Amdocs, the claims in Amdocs  were not simply adding generic computer components to well-known business practices; mathematical formulas performed on any general purpose computer; or generalized steps performed on a computer using conventional computer activity. The patent claims here are not directed to a specific implementation to a solution to a problem involving a “distributed network” that was not a conventional or routine use of computer technology at the time the invention was made. The patent claims in Amdocs were directed to improvements to “distributed architecture” therefore Amdocs.  The Examiner finds no similarity between the claimed invention and Amdocs. The focus of the claims here is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The additional limitations of the dependent claims do not add an inventive concept to the abstract idea because they further define the abstract idea and field of use, or as described above, perform generic computer functions in conjunction with the abstract idea and does not go beyond mere instructions to implement the abstract idea on a computer.
	On pages 14-15 of the Remarks, Applicants argue that the claims amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one generic processor at least one memory that stores at least one of a first order and second order and that stores instructions which when executed by the at least one processor, direct the processor to perform the claimed steps and functions, and receiving data over a communications network amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
	

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694